DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 15-19, and the species polyolefin, in the reply filed on 3/16/2022 is acknowledged.
Claims 10-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2022.

Claim Objections
Claims 2-9 and 15-19 are objected to because of the following informalities:  The “A” at the beginning of claims 2-9 and 15-19 must be replaced with “The”.  Appropriate correction is required.

Claims 18-19 are objected to because of the following informalities:  The word “the” must be added before “aluminosilicate”, “polymeric additive”, alkali metal silicate”, and “alkali metal hydroxide”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the aluminosilicate-polymeric additive" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear how the “amorphous phase content” is determined in a compound that does not have antecedent basis in the claims.
Claim 2 recites the limitation "the specific surface area" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  
Furthermore, the limitation “specific surface area” is indefinite.  The type of specific surface area testing method (Blaine vs BET) is not specified in the claim, and it is unclear which component(s) of the composition are used for determining the specific surface area.   

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the aluminosilicate-polymeric additive" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear how the “amorphous phase content” is determined in a compound that does not have antecedent basis in the claims.

Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation polyesters, and the claim also recites polyethylene terephthalate and polylactic acid, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the aluminosilicate-polymeric additive" in claim 16.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how the “amorphous phase content” is determined in a compound that does not have antecedent basis in the claims.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the aluminosilicate-polymeric additive" in claim 16.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how the “amorphous phase content” is determined in a compound that does not have antecedent basis in the claims.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-9 and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jinghua et al. (WO 2008/113609).
Regarding claims 1, 5, 8, 9:  Jinghua et al. teach a dry particulate composition for forming a geopolymer comprising an aluminosilicate containing material (metakaolin), a polymeric additive, sodium silicate, and sodium hydroxide, lithium hydroxide and potassium hydroxide (Examples 1-2).
Regarding claim 3:  Jonghua et al. teach 31 wt% metakaolin, 6 wt% polymer (3kg Vinnapas RI551, 0.3kg Silres BS Powder, 0.6 kg Melment F10, 0.2 kg PMC-15US), 43 wt% potassium silicate, and 5 wt% alkali metal hydroxide (2 kg sodium hydroxide, 1 kg potassium hydroxide, 0.5 kg lithium hydroxide (Example 1).   
Regarding claim 6:  Jinghua et al. teach a silicone (Silres BS Powder A) and a melamine formaldehyde (Melment F10) (Example 1).
Regarding claims 6 and 7:  Jinghua et al. teach polypropylene short fibers in the dry particulate composition (Pages 11 and 14; Examples 3, 7 and 17).  
Regarding claims 15-16:  Jinghua et al. teach polypropylene short fibers in the dry particulate composition (Pages 11 and 14; Examples 3, 7 and 17).  


Claim(s) 1, 3, 5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 105541203 A).
Regarding claims 1, 5, 8 and 9:  Wang et al. teach a powder composition for forming a geopolymer comprising an aluminosilicate material (slag and fly ash), a polymeric additive, sodium silicate and sodium hydroxide (Embodiments).  
Regarding claim 3:  Wang et al. teach the claimed amounts (Embodiments).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinghua et al. (WO 2008/113609) as applied to claim 1 above further in view of Gong et al. (2012/0024196) and Frizon et al. (2010/0222204).
Jinghua et al. fail to teach the specific surface area of their metakaolin.
However, Frizon et al. teach a commercial metakaolin, for use in geopolymer compositions that has a specific surface area is 19.9 m2/g [0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use metakaolin with a specific surface area is 19.9 m2/g as taught by Frizon et al. as the metakaolin in Jinghua et al.  It is a simple substitution of one known element for another to obtain predictable results.  
Jonghua et al. fail to specify the amorphous phase content.
However, Gong et al. teach that the amorphous phase of an aluminosilicate in a geopolymer composition should be at least 65 wt% [0025].  Gong et al. teach that the reactivity of the aluminosilicate is dependent upon the amount of the amorphous phase and particle size of the of the aluminosilicate [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an amorphous phase content of at least 65 wt% as taught by Gong et al. in the aluminosilicate in Jonghua et al. to provide the desired reactivity.  It is a result effective variable.  
The specific surface area multiplied by the amorphous phase content would fall in the range of 13-19.9.  It would have been obvious to optimize the specific surface area and amorphous content of the aluminosilicate for the desired reactivity.  It is a result effective variable.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinghua et al. (WO 2008/113609) as applied to claim 1 above further in view of Gong et al. (2012/0024196).
Jonghua et al. fail to specify the amorphous phase content.
However, Gong et al. teach that the amorphous phase of an aluminosilicate in a geopolymer composition should be at least 65 wt% [0025].  Gong et al. teach that the reactivity of the aluminosilicate is dependent upon the amount of the amorphous phase and particle size of the of the aluminosilicate [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an amorphous phase content of at least 65 wt% as taught by Gong et al. in the aluminosilicate in Jonghua et al. to provide the desired reactivity.  It is a result effective variable.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinghua et al. (WO 2008/113609) as applied to claims 1, 15 and 16 above further in view of Gong et al. (2012/0024196).
Jonghua et al. fail to specify the amorphous phase content.
However, Gong et al. teach that the amorphous phase of an aluminosilicate in a geopolymer composition should be at least 65 wt% [0025].  Gong et al. teach that the reactivity of the aluminosilicate is dependent upon the amount of the amorphous phase and particle size of the of the aluminosilicate [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an amorphous phase content of at least 65 wt% as taught by Gong et al. in the aluminosilicate in Jonghua et al. to provide the desired reactivity.  It is a result effective variable.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinghua et al. (WO 2008/113609) as applied to claims 1, 15, and 16 above further in view of Briand et al. (2012/0094028) or Gong et al. (2014/0264140).
Jonghua et al. teach 31 wt% metakaolin, 43 wt% potassium silicate, and 5 wt% alkali metal hydroxide (2 kg sodium hydroxide, 1 kg potassium hydroxide, 0.5 kg lithium hydroxide (Example 1).  Jinghua et al. teach polypropylene short fibers in the dry particulate composition (Pages 11 and 14; Examples 3, 7 and 17).  Jonghua et al. teach that the amount of polypropylene fibers is not limited, and can be chosen depending on intended use of the composition (page 10).
Jonghua et al. fail to specify the claimed amount of polypropylene.
However, Briand et al. teach adding from about 0.5 to about 10 wt% of polyolefin fibers to a geopolymer composition [0035, 0061].  Gong et al. teach adding about 0.1 to about 5 wt% of polypropylene fibers in a geopolymer composition [0126, 0137].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from about 0.5 to about 10 wt% as taught by Briand et al., or about 0.1 to about 5 wt% as taught by Gong et al. of the polypropylene fibers in Jonghua et al. for reinforcement of the geopolymer composition.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinghua et al. (WO 2008/113609), Briand et al. (2012/0094028) or Gong et al. (2014/0264140) as applied to claim 18 above further in view of Gong et al. (2012/0024196).
Jonghua et al. fail to specify the amorphous phase content.
However, Gong et al. (‘196) teach that the amorphous phase of an aluminosilicate in a geopolymer composition should be at least 65 wt% [0025].  Gong et al. (‘196) teach that the reactivity of the aluminosilicate is dependent upon the amount of the amorphous phase of the aluminosilicate [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an amorphous phase content of at least 65 wt% as taught by Gong et al. (‘196) in the aluminosilicate in Jonghua et al. to provide the desire reactivity.  It is a result effective variable.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 19 of U.S. Patent No. 10,472,282 in view of Briand et al. (2012/0094028) or Gong et al. (2014/0264140).
The patent claims the dry particulate composition for forming a geopolymer with the exception of the polyolefin.  
However, Briand et al. teach adding from about 0.5 to about 10 wt% of polyolefin fibers to a geopolymer composition for reinforcement [0035, 0061].  Gong et al. teach adding about 0.1 to about 5 wt% of polypropylene fibers in a geopolymer composition for reinforcement [0126, 0137].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from about 0.5 to about 10 wt% of polyolefin fibers as taught by Briand et al., or about 0.1 to about 5 wt% of polypropylene fibers as taught by Gong et al. to the dry particulate composition of the patent claims to improve reinforcement of the composition.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763